Citation Nr: 1046460	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-00 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to independent living services under Title 38, United 
State Code, Chapter 31.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to September 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 determination rendered by the 
Vocational Rehabilitation and Employment (VR&E) Division of the 
Department of Veterans Affairs Medical Center (VAMC) in Spokane, 
Washington, the agency of original jurisdiction (AOJ).  In August 
2010, the Veteran testified before the undersigned at a travel 
Board hearing at the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO); a transcript of the hearing is 
of record.  At the hearing, the Veteran submitted additional 
evidence with a waiver of initial AOJ consideration.  See 
38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  Service connection is in effect for posttraumatic stress 
disorder, rated 100 percent disabling; traumatic arthritis of the 
lumbar spine with disc disease, rated 60 percent disabling; 
diabetes mellitus, rated 40 percent disabling; and renal 
insufficiency/renal hypertension, rated 30 percent disabling; 
thoracic spine traumatic arthritis with disc disease, rated 20 
percent disabling, peripheral artery disease of the right lower 
extremity associated with diabetes mellitus, rated 20 percent 
disabling, tinnitus, rated 10 percent disabling, atrial 
fibrillation rated 10 percent disabling, peripheral neuropathy of 
the left upper extremity rated 10 percent disabling, peripheral 
neuropathy of the right upper extremity rated 10 percent 
disabling, peripheral neuropathy of the right lower extremity 
rated 10 percent disabling, peripheral neuropathy of the left 
lower extremity rated 10 percent disabling, left rib cage scar, 
rated 0 percent disabling, impotency rated 0 percent disabling, 
and peripheral artery disease of the left lower extremity rated 0 
percent disabling.  A combined disability rating of 100 percent 
has been in effect since March 21, 1994.

2.  Achievement of a vocational goal for the Veteran is not 
currently reasonably feasible. 

3.  Psychosocial rehabilitation, courses in grant writing, 
meditation, art and photography, and art supplies and photography 
equipment, are not necessary to improve the Veteran's 
independence in daily living.


CONCLUSION OF LAW

The criteria for entitlement to independent living services 
pursuant to the provisions of Title 38, U.S.C., Chapter 31, have 
not been met.  38 U.S.C.A. §§ 3104, 3109, 3120 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 21.76, 21.160, 21.162 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

However, the VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  
In Barger, the Court held that the VCAA, with its expanded 
duties, is not applicable to certain cases, pointing out that the 
statute at issue in their case was not found in Title 38, United 
States Code, Chapter 51 (i.e. the laws changed by VCAA).  
Likewise, the statute at issue in this matter is not found in 
Chapter 51, rather, it is found in Chapter 31.



Laws and Regulations

VA may conduct programs of independent living services for 
severely handicapped persons.  See 38 U.S.C.A. § 3120(a).  VA may 
also provide a program of independent living services and 
assistance under this section only to a veteran who has a serious 
employment handicap resulting in substantial part from a service-
connected disability, and with respect to whom it has been 
determined that the achievement of a vocational goal currently is 
not reasonably feasible.  See 38 U.S.C.A. § 3120(b).

The purpose of independent living services is to assist eligible 
veterans whose ability to function independently in family, 
community, or employment, is so limited by the severity of 
disability (service and nonservice-connected) that vocational or 
rehabilitation services need to be appreciably more extensive 
than for less disabled veterans.  See 38 C.F.R. § 21.1609(a).

The term "independence in daily living" means the ability of a 
veteran, without the services of others or with a reduced level 
of the services of others, to live and function within the 
veteran's family or community.  38 C.F.R. § 21.160(b).  
Independent living services may be furnished: (1) as part of a 
program to achieve rehabilitation to the point of employability; 
(2) as part of an extended evaluation to determine the current 
reasonable feasibility of achieving a vocational goal; (3) 
incidental to a program of employment services; or (4) as a 
program of rehabilitation services for eligible veterans for whom 
achievement of a vocational goal is not currently reasonably 
feasible.  This program of rehabilitation services may be 
furnished to help the veteran: (i) function more independently in 
the family and community without the assistance of others or a 
reduced level of the assistance of others; (ii) become reasonably 
feasible for a vocational rehabilitation program; or (iii) become 
reasonably feasible for extended evaluation.  See 38 C.F.R. 
§ 21.160(c).

The services which may be authorized as part of an Individual 
Independent Living Program include: (1) any appropriate service 
which may be authorized for a vocational rehabilitation program 
as that term is defined in § 21.35(i) except for a course of 
educational training as described in § 21.120; and (2) 
independent living services offered by approved independent 
living centers and programs which are determined to be necessary 
to carry out the veteran's plan including: (i) evaluation of 
independent living potential; (ii) training in independent living 
skills; (iii) attendant care; (iv) health maintenance programs; 
an (v) identifying appropriate housing accommodations.  See 38 
C.F.R. § 21.160(d).

A program of independent living services and assistance is 
approved when: (1) VA determines that achievement of a vocational 
goal is not currently reasonably feasible; (2) VA determines that 
the veteran's independence in daily living can be improved, and 
the gains made can reasonably be expected to continue following 
completion of the program; (3) all steps required by §§ 21.90 and 
21.92 of this part for the development and preparation of an 
Individual Independent Living Program, have been completed; and 
(4) the VR&E officer concurs in the program.  See 38 C.F.R. § 
21.162(a).

Factual Background and Analysis

The Veteran is requesting that VA, through the program of 
independent living services, pay for psychosocial rehabilitation, 
courses in grant writing, meditation, art and photography, and 
art supplies and photography equipment (including computers, 
scanners and cameras), to help him socialize and integrate with 
people.  

Review of the record reveals the Veteran is currently service 
connected for posttraumatic stress disorder, rated 100 percent 
disabling; traumatic arthritis of the lumbar spine with disc 
disease, rated 60 percent disabling; diabetes mellitus, rated 40 
percent disabling; and renal insufficiency/renal hypertension, 
rated 30 percent disabling; thoracic spine traumatic arthritis 
with disc disease, rated 20 percent disabling, peripheral artery 
disease of the right lower extremity associated with diabetes 
mellitus, rated 20 percent disabling, tinnitus, rated 10 percent 
disabling, atrial fibrillation rated 10 percent disabling, 
peripheral neuropathy of the left upper extremity rated 10 
percent disabling, peripheral neuropathy of the right upper 
extremity rated 10 percent disabling, peripheral neuropathy of 
the right lower extremity rated 10 percent disabling, peripheral 
neuropathy of the left lower extremity rated 10 percent 
disabling, left rib cage scar, rated 0 percent disabling, 
impotency rated 0 percent disabling, and peripheral artery 
disease of the left lower extremity rated 0 percent disabling.  A 
combined disability rating of 100 percent has been in effect 
since March 21, 1994.  The record reveals the Veteran was also 
awarded special monthly compensation under 38 U.S.C.A. § 1114(k) 
and (s).  

Historically, the Veteran submitted his original claim for 
vocational rehabilitation benefits under Chapter 31 in 1992.  
This claim was denied in February 1993 by the Anchorage, Alaska 
Outpatient Clinic and RO due to the Veteran's failure to report 
to counseling.  He submitted a new claim in March 1993 and 
underwent initial evaluation testing that same month.  However, 
the Veteran withdrew his claim in May 1994 prior to the 
development of a plan.  

In January 1995, the Veteran submitted a new claim for vocational 
rehabilitation benefits and his Chapter 31 benefits were 
reactivated.  In July 1995, he developed an Individualized 
Written Rehabilitation Plan (IWRP) with the goal of improving 
rehabilitation potential in community development.  He expressed 
a desire to enter the legal profession, do consulting in natural 
resources, or tax/financial consulting, or economic development, 
or management/business.  In August 1996, the Veteran's IWRP was 
redeveloped with the goal of becoming a photojournalist.  In 
August 1997, the Veteran's IWRP was redeveloped with the goal of 
becoming a professional writer.  An August 1997 VA mental health 
note from the Veteran's psychiatrist was to the effect that a 
return to a full time university curriculum could potentially 
place the Veteran at emotional risk, and that part time study was 
recommended  .

In November 1998, the Veteran withdrew from all his classes 
because of physical disability.  His case was placed in 
interrupted status.  In June 2002, his case was placed in 
discontinued status.

Thereafter, the Veteran moved to Arizona.  In October 2002, he 
reapplied for vocational rehabilitation benefits.  He attempted 
to develop a Chapter 31 plan of independent living.  In January 
2004, his case was once again placed in discontinued status.  A 
January 2004 Counseling Summary notes that several attempts to 
develop an independent living program had been unsuccessful.  
Several attempts were made to contact the Veteran but he did not 
respond to these attempts and it was presumed that he was no 
longer interested in Chapter 31 benefits.  

Thereafter, the Veteran moved to Washington.  He reapplied for 
VR&E benefits in February 2005.  In May 2005, the Veteran's case 
was once again placed in discontinued status because of his 
failure to report for counseling.

In June 2005, the Veteran asked that his case be reopened.  In 
August 2005, the Veteran met with a counselor, who found him to 
be unemployable; the Veteran was offered an independent living 
assessment.  

A March 2006 independent living assessment found that the Veteran 
functioned independently at home albeit with a high level of pain 
secondary to physical disabilities.  He believed his PTSD was his 
most limiting disability; and caused social dysfunction and 
prevented him from accessing the community and society.  The 
Veteran stated that VA had not met his needs, yet he was unable 
to identify any "specific wants."  The Veteran was not 
interested in having any in-home evaluations or using any 
adaptive equipment other than what he already had in his home.  
No specific independent living needs were identified and the 
Veteran was advised to seek medical and psychological treatment 
to address his needs.  

A May 2006 VA Counseling Record notes that the Veteran was 
informed that the independent living assessment was unable to 
identify any specific independent living needs.  The Veteran 
stated that he was set up for failure when his training was 
limited to the business area, which was affected by his PTSD.  He 
was reminded that he had a change of program to photojournalism, 
and responded that his service-connected back and PTSD, as well 
as his knees contributed to his failure to complete the training.  
The Veteran was encouraged to continue his therapy and to 
reactivate his request for rehabilitation services once his 
therapists supported entry into a training program.  

In July 2006, the Veteran's case was placed in interrupted 
status.  In November 2006 the Veteran's case was returned to 
evaluation and planning status.  The Veteran was again provided 
with a detailed explanation of the independent living program.  
The Veteran again expressed his desire to reduce his social 
isolation to achieve "maximum" independence.

In February 2007, the Veteran's case was placed in discontinued 
status by a VA psychologist.  The basis of the action was 
explained to the Veteran.  He was told that VA was awaiting input 
from the Veteran's therapists regarding his readiness to 
participate in a rehabilitation program with the intent of 
enabling him to return to competitive employment He submitted a 
notice of disagreement.  The February 2007 determination is the 
subject of the instant appeal.

In a December 2007 letter, Dr. DP, clinical psychologist and 
vocational expert stated that he reviewed the Veteran's 
independent living plan.  He opined that an educational program 
was a safe and supportive step in a hierarchy designed to improve 
the Veteran's emotional well-being and his sense of isolation.  
In an August 2010 letter, Dr. DP stated that overcoming social 
isolation was a quality of life issue for the Veteran.

During the August 2010 travel Board hearing and in a statement 
submitted at the hearing, the Veteran stated that he is 
requesting that VA, through the program of independent living 
services, pay for psychosocial rehabilitation, courses in grant 
writing, meditation, art and photography, and art supplies and 
photography equipment (including computers, scanners and 
cameras), to help him socialize and integrate with people.  He 
maintained that the 2006 independent living assessment should be 
discarded as baseless and meaningless because, in part, the 
assessor was a physical therapist (not a psychologist) and 
therefore was not qualified to make an assessment in this case, 
especially as regards the Veteran's PTSD.  Moreover, he 
maintained that the assessment should be discarded because the 
assessor did not consider his orthopedic disabilities.

As was noted above, in August 2005 it was determined that the 
achievement of a vocational goal is not currently feasible and 
that the Veteran is therefore an appropriate candidate for 
independent living services. See 38 U.S.C.A. § 3120(b). 

Based upon the satisfaction of the threshold criteria, the 
question before the Board then becomes whether or not the 
additional training requested by the Veteran is "necessary" to 
support his ability to live and function within his family and 
community.  Generally, this determination is made by a 
professional independent living assessment.

The Veteran's service-connected disabilities include PTSD and 
numerous physical disabilities, including orthopedic 
disabilities, as noted above.  The 2006 independent living 
assessment notes that the Veteran functioned independently at 
home albeit with a high level of pain secondary to physical 
disabilities.  The Veteran was not interested in having any in-
home evaluations or using any adaptive equipment other than what 
he already had in his home.  Without an in-home evaluation, no 
need for adaptive equipment could be identified.  With regard to 
his PTSD, the Veteran stated that this was his most limiting 
disability, causing social dysfunction and preventing him from 
accessing the community and society.  It was noted that the 
Veteran was in both individual and group counseling for his PTSD 
several times a week.  No specific independent living needs were 
identified and the Veteran was advised to seek medical and 
psychological treatment to address his needs.  Based on a 
longitudinal review of the evidence of record, the Board finds 
that the requested additional training or help with psychosocial 
rehabilitation and courses in grant writing, meditation, art and 
photography (including the purchase art supplies, photography 
equipment, computers, scanners and cameras) is not required to 
allow the Veteran to achieve independent living.  It should be 
noted that in the past, the Veteran has admitted that his PTSD, 
back and knee disorders have kept him from completing 
photojournalism training (May 2006).   The Board notes that VA 
has wide discretion in the types of equipment and services to be 
approved.  However, as noted by VA's General Counsel, in making a 
determination for approving such service "the operative word...is 
'necessary,' that is the services provided must be vital to 
achieving the [independent living] goal, not merely desirable or 
helpful."  See VAOPGCPREC-6-2001.

While the Board is cognizant of the severity of the Veteran's 
service-connected disabilities, the record reflects that it was 
clearly explained to the Veteran on several occasions that the 
independent living assessment was unable to identify any specific 
independent living needs.  A review of the record demonstrates 
that the Veteran's desire to "better socialize and integrate 
with people" through psychosocial rehabilitation, and courses in 
grant writing, meditation, art and photography (including the 
purchase art supplies, photography equipment, computers, scanners 
and cameras) is desirable as opposed to necessary and the Board 
finds that this is not vital to achieving the goals of an 
independent living program.  Accordingly, the Veteran's request 
for entitlement to additional training under an individual 
independent living program is denied.


ORDER

Entitlement to independent living services under Title 38, United 
State Code, Chapter 31, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


